DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claim 1 is withdrawn in view of the amendments to claim 1.
Examiner acknowledges the amendments to the claims received on 10/18/2021 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 10-12 in the filing on 10/18/2021 that a POSITA would “not be motivated to modify Missig with Velian to satisfy ‘in accordance with a determination that the user input [corresponding to a gesture performed on a selectable element displayed in the third portion of the display] corresponds to a tap gesture: dismiss the digital assistant.’”
Argument 2: Applicant argues on page 13-14 that the cited prior art does not teach “determine whether the digital assistant is in a listening state when the user input is received,” and “in accordance with a determination that the user input corresponds to the type of gesture different from a tap gesture and a determination that the digital assistant is not in the listening state when the user input is received: dismiss the digital assistant,” with a focus on determining.
Argument 3: Applicant argues on page 16-17 that the cited prior art does not teach “in response to receiving the third user input, cease to display the response affordance and the digital assistant indicator.”

Response to Argument 1: The Examiner respectfully disagrees.  The concept of the argued limitation is application switching, or changing the UI from one screen to another.  As pointed out by the 
Response to Argument 2:
Response to Argument 3: Respectfully, Missig and Lorrain-Hale teach “in response to receiving the third user input, cease to display the response affordance and the digital assistant indicator.”  Applicant’s arguments focus on Lorrain-Hale not teaching a digital assistant that interprets natural language speech that performs actions.  Missig teaches a digital assistant, including an assistant that interprets natural language input and performs actions based on the user’s input [Missig Figs. 4-6].  Claim 11 requires a first UI (including a digital assistant icon and a response element) over a second UI, an input on the response portion of the first UI, and dismissing the first UI.  Missig’s digital assistant comprises a digital assistant indicator (mic icon) and a response affordance (speech bubbles), as well.  Lorrain-Hale teaches a tagging assistant [Lorrain-Hale Fig. 3C, circle element 350] and a response element [Lorrain-Hale Fig. 3C, elements to the right of 350, including recommended tags, close button 334 and 336].  Input on buttons 334/336, part of the response affordance, closes the tagging assistant [Lorrain-Hale 0038].  Closing the tagging assistant removes the circle from display [assistant icon], as well as any recommendations [response element].  See rejection below for more details.  
This meets the claim limitations as currently claimed, and Applicant's Arguments 1-3 filed on 10/18/2021 are moot in view of new grounds of rejection necessitated by the applicant’s amendment.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig et al., Patent Application Publication number US 20140218372 A1, (hereinafter “Missig”), in view of Screen captures from YouTube video clip entitled “10 Google Assistant Tips!”, uploaded Feb 24, 2020 by user “Velian Speaks Tech,” (hereinafter “Velian”).
Claim 1:  Missig teaches “A non-transitory computer-readable storage medium storing one or more programs (i.e. computer readable storage medium [Missig 0005]), the one or more programs comprising instructions, which when executed by one or more processors (i.e. one or more processors [Missig 0006]) of an electronic device (i.e. a user device [Missig 0006]) with a display (i.e. display [Missig 0005]) and a touch-sensitive surface (i.e. a touch-sensitive surface [Missig 0006]), cause the electronic device to: 
initiate a digital assistant (i.e. As shown in FIGS. 4A-4B, the user has provided a touch-input on the touch screen 246 according to the predetermined motion pattern (e.g., a repeated circular motion), and in response, in some embodiments, an iconic representation 416 of the digital assistant gradually forms (e.g., fades in) in the vicinity of the area  [Missig 0139, Fig. 4A-4B]), including displaying a digital assistant user interface (Missig Fig. 4C shows microphone icon 416 on a desktop) over a user interface (Missig Fig. 4C shows microphone icon 416 “floating” over a desktop, a user interface), the digital assistant user interface including: 
a digital assistant indicator displayed at a first portion of the display (Missig Fig. 4C shows microphone icon 416 on a desktop); and 
a response affordance displayed at a second portion of the display, the response affordance corresponding to a response by the digital assistant (i.e. the digital assistant provides a voice prompt for user input immediately after it is activated. For example, in some embodiments, the digital assistant optionally utters a voice prompt 418 (e.g., "[user's name], how can I help you?") [Missig 0142, Fig. 4C speech bubble]… digital assistant… provides a prompt (e.g., "Are there more?")… the prompt is provided as a text output 632 shown in the dialogue panel 616 [0188, Fig. 6D-6E]); 
(i.e. the gesture for deactivating the digital assistant is two or more repeated swipes back and forth over the iconic representation 416 of the digital assistant. In some embodiments, the iconic representation 416 of the digital assistant gradually fades away with each additional swipe. In some embodiments, when the iconic representation 416 of the digital assistant completely disappears from the user interface in response to the user's voice command or swiping gestures, the digital assistant is returned back to a suspended or completely deactivated state [Missig 0151]) corresponding to a selection of a third portion of the display, the third portion displaying a portion of the user interface (Missig 4C shows a desktop or home screen, which is a user interface, and a third portion.  The repeated swipes over the digital assistant, in Missig 0151, also touch or select a portion of the desktop UI) …;
in accordance with a determination that the user input corresponds to a … gesture (i.e. swipes [Missig 0151]):
dismiss the digital assistant, including ceasing to display the digital assistant indicator (i.e. the gesture for deactivating the digital assistant is two or more repeated swipes back and forth over the iconic representation 416 of the digital assistant. In some embodiments, the iconic representation 416 of the digital assistant gradually fades away with each additional swipe. In some embodiments, when the iconic representation 416 of the digital assistant completely disappears from the user interface in response to the user's voice command or swiping gestures, the digital assistant is returned back to a suspended or completely deactivated state [Missig 0151]) and the response affordance (The response affordance in Missig 0151 and Fig. 4E is a speech bubble visually connected to the microphone icon, or digital assistant indicator.  Speech bubbles are part of a digital assistant interface.  Speech bubbles will not exist without a digital assistant interface.  Thus, when the microphone icon is dismissed in 0151, any speech bubbles will also be dismissed); and 
in accordance with a determination that the user input corresponds to a type of gesture different from a tap gesture (i.e. user drags and drops a second object (e.g., a "school expenses" spreadsheet document 622…) onto the iconic representation 606 of the digital assistant [Missig 0188, Fig. 6D]): 
update the display of the user interface at the third portion (Missig Fig. 6D shows icons 614 and 622 which were dragged from their folders on the desktop UI, are displayed lighter or as outlines) according to the user input (i.e. drags and drops [Missig 0188, Fig. 6D]) without dismissing the digital assistant (Missig Fig. 6D shows microphone icon 606 still on the screen) and while displaying the response affordance at the second portion (Missig Fig. 6D shows speech bubble, a response affordance, holding files).”
Missig teaches receiving a user input [on] a home screen (repeated swipes).  Missig is silent regarding “wherein the user input corresponds to a gesture performed on a selectable element displayed in the third portion of the display,” and the user input corresponds to a “tap gesture.”
Velian teaches “while displaying the digital assistant user interface over the user interface, receive a user input corresponding to a selection of a third portion of the display, the third portion displaying a portion of the user interface (Velian Fig. 1-7 teach a virtual assistant in the bottom half of the screen overlaying a “Home” screen.  There is a digital assistant indicator in a colored microphone icon in the bottom of Fig. 2 and 5, and a response affordance in a transcription of “hey google what is my daily routine” as well as a day/sun icon in Fig. 2, and a navigation response in Fig. 5.  The user taps the upper portion of a shaded user interface in Fig. 4-5), wherein the user input corresponds to a gesture performed on a selectable element displayed in the third portion of the display (Velian Fig. 5 shows the user tapping on a light bulb icon on the top row, second from the left, labeled “On.”  One skilled in the arts understands that the light bulb icon is a selectable icon that toggles a light on or off);
in accordance with a determination that the user input corresponds to a tap gesture (Velian Fig. 4-5 shows user tapping on a light bulb icon on the top row of a shaded user interface): 
dismiss the digital assistant, including ceasing to display the digital assistant indicator and the response affordance (Velian Fig. 6 shows a transition effect where the navigation response affordance and colored microphone icons are being faded out.  Fig. 7 shows the navigation response and microphone icons have disappeared.  It is noted that the home screen has its own black and white, “skinny” microphone icon, which is different and not related to the “fatter,” colored, microphone icon that was dismissed in the overlay);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Missig to include the feature of having the ability to cancel an overlay UI when another portion is selected as disclosed by Velian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides a quick and intuitive operation to exit the digital assistant.

Claim 3:  Missig and Velian teach all the limitations of claim 1, above.  Missig teaches “wherein the type of gesture different from a tap gesture includes a drag gesture (i.e. user drags and drops a second object (e.g., a "school expenses" spreadsheet document 622…) onto the iconic representation 606 of the digital assistant [Missig 0188, Fig. 6D]).”  

Claim 4:  Missig and Velian teach all the limitations of claim 1, above.  Missig teaches “wherein ceasing to display the digital assistant indicator and the response affordance includes: 
(i.e. the digital assistant gradually fades away with each additional swipe. In some embodiments, when the iconic representation 416 of the digital assistant completely disappears from the user interface [Missig 0151] note: fading and disappearing replace the microphone icon with the interface below it); and 
replacing the display of the response affordance with a display of a second portion of the user interface at the second portion of the display (i.e. the digital assistant gradually fades away with each additional swipe. In some embodiments, when the iconic representation 416 of the digital assistant completely disappears from the user interface [Missig 0151] note: The response affordance in Missig 0151 and Fig. 4E is a speech bubble visually connected to the microphone icon, or digital assistant indicator.  The speech bubble is part of the digital assistant interface.  The speech bubble will not exist without the digital assistant interface.  Thus, when the microphone icon is dismissed in 0151, any speech bubbles will also be dismissed.  Note2: fading and disappearing replace the microphone icon and speech bubbles with the interface below it).”  

Claim 13: Missig and Velian teach all the limitations of claim 1, above.  Missig teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, case the electronic device to: 
determine whether the digital assistant is in a listening state when the user input is received (Missing Fig. 6E shows the speech bubble “Are there more?” which is awaiting a user’s voice response “no that’s all” in Fig. 6G.  The digital assistant is in a listening state when “Are there more” is displayed on the screen.  Fig. 6F shows the user continuing to drag input more files while “Are there more?” is displayed.  Thus the user input is received during a listening state), wherein updating the display of the user interface at the third portion is performed further in accordance with a determination that the digital assistant is in the listening state when the user input is received (Fig. 6F shows more icons being dragged from the desktop and folder UI’s, which is updating the display at the third portion); and 
in accordance with a determination that the user input corresponds to the type of gesture different from a tap gesture (swipe) and a determination that the digital assistant is not in the listening state when the user input is received (no prompts for a voice response) (i.e. the gesture for deactivating the digital assistant is two or more repeated swipes back and forth over the iconic representation 416 of the digital assistant. In some embodiments, the iconic representation 416 of the digital assistant gradually fades away with each additional swipe. In some embodiments, when the iconic representation 416 of the digital assistant completely disappears from the user interface in response to the user's voice command or swiping gestures [Missig 0151]): 
dismiss the digital assistant, including ceasing to display the digital assistant indicator and the response affordance (i.e. the gesture for deactivating the digital assistant is two or more repeated swipes back and forth over the iconic representation 416 of the digital assistant. In some embodiments, the iconic representation 416 of the digital assistant gradually fades away with each additional swipe. In some embodiments, when the iconic representation 416 of the digital assistant completely disappears from the user interface in response to the user's voice command or swiping gestures [Missig 0151]).”

Claim 14:  Missig and Velian teach all the limitations of claim 1, above.  Missig teaches “wherein updating the display of the user interface at the third portion is performed while displaying the (Missig Fig. 6D shows folders 614 and 622 as lighter or as outlines while displaying the microphone icon 606).”  

Claim 15:  Missig and Velian teach all the limitations of claim 1, above.  Missig teaches “wherein the user interface (Missig Fig. 4C shows a desktop, desktop icons, a dock, and an email window as a user interface) is different from the digital assistant user interface (Missig Fig. 4C shows a microphone icon and a speech bubble as a digital assistant user interface).”  

Claim 16: Missig and Velian teach an electronic device (i.e. a user device [Missig 0006]), comprising: 
a display (i.e. display [Missig 0005]); a touch sensitive surface (i.e. a touch-sensitive surface [Missig 0006]); one or more processors (i.e. one or more processors [Missig 0006]); a memory (i.e. computer readable storage medium [Missig 0005]); and one or more programs, wherein the one or more programs are stored in the memory (i.e. memory 302, or the computer readable storage media of memory 302, stores programs [Missig 0097]) and configured to be executed by the one or more processors (i.e. one or more processors 304 execute these programs [Missig 0097]), the one or more programs including instructions configured to perform operations corresponding to the non-transitory computer-readable storage medium of claim 1, therefore it is rejected under the same rationale.

Claim 17: Missig and Velian teach a method (i.e. methods [Missig 0005]) for operating a digital assistant, the method comprising: at an electronic device (i.e. a user device [Missig 0006]) with a display (i.e. display [Missig 0005]) and a touch-sensitive surface (i.e. a touch-sensitive surface [Missig 0006]) configured to perform operations corresponding to the non-transitory computer-readable storage medium of claim 1, therefore it is rejected under the same rationale.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig, in view of Velian, in view of Kudurshian et al., Patent Application Publication number US 20170358305 A1 (hereinafter “Kudurshian”), in view of Zhu et al., Patent Application Publication number US 20150234556 A1 (hereinafter “Zhu”).
Claim 5:  Missig and Velian teach all the limitations of claim 1, above.  Missig and Velian are silent regarding “wherein the user input… display a user interface corresponding to the selectable element.”
Kudurshian teaches “wherein the user input (i.e. digital assistant receives, from the user, a speech input 1154 such as "Make it full screen." [Kudurshian 0296) … display a user interface corresponding to the selectable element (i.e. display the slides in a full-screen mode [Kudurshian 0296, Fig. 11D] note: from paragraph 0296, the speech bubble Fig. 11D element 1176 is disclosed as “spoken output 1176,” or audio only).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Missig and Velian to include the feature of having the ability to display an application that covers other applications as disclosed by Kudurshian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “reducing the cumbersomeness of searching objects or information, enabling efficient object management, maintaining continuity between tasks performed at the user device and at another electronic device, and reducing the user's manual effort in adjusting system configurations [Kudurshian 0041].”
the selectable element… in accordance with a determination that the user input corresponds to the tap gesture.”  
Zhu teaches “wherein the user input corresponds to a selection of the selectable element (i.e. all the applications are displayed on a desktop… typically is an icon… a user touches an icon corresponding to a contacts application… to display the contacts… on the display screen… through a full-screen window mode [Zhu 0089] note: Zhu teaches a desktop or home screen with a plurality of application icons.  A selection of one of the icons launch the application in full screen mode.  Full screen mode covers the whole screen, covering any other applications), and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
in accordance with a determination that the user input corresponds to the tap gesture (i.e. touches an icon [Zhu 0089]): 
display a user interface corresponding to the selectable element (i.e. to display the contacts… on the display screen of the electronic apparatus through a full-screen window mode [Zhu 0089]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Missig, Velian, and Kudurshian to include the feature of having the ability to select an icon on a desktop to display a full-screen application as disclosed by Zhu.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “improve a user's experience [Zhu 0007].”

Claim 6:  Missig, Velian, Kudurshian, and Zhu teach all the limitations of claim 5, above.  Kudurshian teaches “wherein displaying the user interface (Kudurshian Fig. 11D shows a full screen application)… includes replacing the display of the portion of the user interface (Kudurshian Fig. 11D shows a full screen application with the desktop covered), the display of the response affordance (Kudurshian Fig. 11D shows a full screen application with the audio transcription 1110 from Fig. 11B covered), and the display of the digital assistant indicator (Kudurshian Fig. 11D shows a full screen application with the microphone icon 1140 covered) with a display of the user interface (Kudurshian Fig. 11D shows a full screen application).”  Zhu teaches “wherein displaying the user interface corresponding to the selectable element (i.e. all the applications are displayed on a desktop… typically is an icon… a user touches an icon corresponding to a contacts application… to display the contacts… on the display screen… through a full-screen window mode [Zhu 0089] note: Zhu teaches a desktop or home screen with a plurality of application icons.  A selection of one of the icons launch the application in full screen mode.  Full screen mode covers the whole screen, covering any other applications)… includes replacing the display of the portion of the user interface… with a display of the user interface corresponding to the selectable element (i.e. a user touches an icon corresponding to a contacts application… to display the contacts… on the display screen… through a full-screen window mode [Zhu 0089] note: full screen mode covers the whole screen, covering any other applications).”
One would have been motivated to combine Missig, Velian, Kudurshian, and Zhu, before the effective filing date of the invention because it provides the benefit of “reducing the cumbersomeness of searching objects or information, enabling efficient object management, maintaining continuity between tasks performed at the user device and at another electronic 

Claim 7:  Missig, Velian, Kudurshian, and Zhu teach all the limitations of claim 5, above.  Zhu teaches “wherein the selectable element is a link, and the user interface corresponding to the selectable element is a user interface corresponding to the link (i.e. all the applications are displayed on a desktop… typically is an icon… a user touches an icon corresponding to a contacts application… to display the contacts… on the display screen… through a full-screen window mode [Zhu 0089] note: an application on a home screen or desktop is a visual shortcut, or a link to the application’s executable instructions).”  
One would have been motivated to combine Missig, Velian, Kudurshian, and Zhu, before the effective filing date of the invention because it provides the benefit to “improve a user's experience [Zhu 0007].”

Claim 8:  Missig, Velian, Kudurshian, and Zhu teach all the limitations of claim 5, above.  Missig teaches “wherein: the user interface is a home screen user interface (Missig Fig. 4C shows a desktop or home screen with application icons).”  Zhu teaches “the selectable element is an application affordance of the home screen user interface (i.e. all the applications are displayed on a desktop… typically is an icon… [Zhu 0089]); and 
the user interface corresponding to the selectable element is a user interface corresponding to the application affordance (i.e. all the applications are displayed on a desktop… typically is an icon… a user touches an icon corresponding to a contacts application… to display the contacts… on the display screen… through a full-screen window mode [Zhu 0089]).”


Claims 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig, in view of Velian, in view of Carson et al., Patent Application Publication number US 20140365885 A1 (hereinafter “Carson”).
Claim 9:  Missig and Velian teach all the limitations of claim 1, above.  Missig and Velian are silent regarding “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
while displaying the digital assistant user interface over the user interface, receive a second user input; and in accordance with a determination that the second user input corresponds to a second type of gesture different from a tap gesture, cease to display the response affordance and the digital assistant indicator.”
Carson teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
while displaying the digital assistant user interface over the user interface (Carson Fig. 5DD shows a digital assistant UI over a home screen), receive a second user input (i.e. the request to display the user interface different from the digital assistant user interface corresponds (610) to a user input to display the user interface different from the digital assistant user interface (e.g., the user touches or clicks the home button) [Carson 0198]); and 
in accordance with a determination that the second user input corresponds to a second type of gesture different from a tap gesture (i.e. clicks the home button [Carson 0198]), cease to display the response affordance and the digital assistant indicator (i.e. FIG. 5J, for example, shows user device 104 displaying a user interface (e.g., a home screen) different from the DA user interface in response to user touch input 525 over home button [Carson 0198, Fig. 5J] note: a DA UI is overlaying a home screen in Fig. 5DD.  A user clicks the home screen button, and Fig. 5J is displayed.  Fig. 5J does not display a DA interface nor response affordance).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Missig and Velian to include the feature of having the ability to use an input to cancel a displayed overlaying UI as disclosed by Carson.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “efficient means for a digital assistant system to enable context and/or conversation persistence across two or more non-continuous instances of a digital assistant [Carson 0004].”

Claim 10:  Missig, Velian, and Carson teach all the limitations of claim 9, above.  Carson teaches “wherein the user interface is an application specific user interface (i.e. the user interface… is associated with (616) an application [Carson 0201]), and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
in accordance with a determination that the second user input corresponds to the second type of gesture different from a tap gesture (i.e. user input 525 over home button 509 [Carson 0201]): 
display a home screen user interface (i.e. the user interface different from the digital assistant user interface is associated with (616) an application distinct from the digital assistant (e.g., a programmatic boundary is crossed). For example, in response to user input 525 over home button 509 in FIG. 5I, user device 104 ceases to display the DA user interface and displays the home screen in user interface 503 in FIG. 5J [Carson 0201]).”  
One would have been motivated to combine Missig, Velian, and Carson, before the effective filing date of the invention because it provides the benefit of “efficient means for a digital assistant system to enable context and/or conversation persistence across two or more non-continuous instances of a digital assistant [Carson 0004].”

Claim 18:  Missig and Velian teach all the limitations of claim 1, above.  
Missig and Velian are silent regarding “wherein the third portion of the display is between the first portion of the display and the second portion of the display”
Carson teaches “wherein the third portion of the display is between the first portion of the display and the second portion of the display (Carson Fig. 5DD shows a home screen with icons, a third portion of the display, with a majority of the icons displayed between the speech bubble at the top, a second portion, and the microphone icon in the middle, a first portion).”  
One would have been motivated to combine Missig, Velian, and Carson, before the effective filing date of the invention because it provides the benefit of “efficient means for a digital assistant system to enable context and/or conversation persistence across two or more non-continuous instances of a digital assistant [Carson 0004].”

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig, in view of Velian, in view of Lorrain-Hale et al., Patent Application Publication number US 20200301950 A1 (hereinafter “Lorrain-Hale”).
Claim 11:  Missig and Velian teach all the limitations of claim 1, above.  Missig teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
(i.e. the user types into the dialogue panel with a reply (e.g., "No.") [Missig 0190, Fig. 6G] note: typing into the dialogue panel, or response affordance, is selecting the response affordance.  Fig. 6G shows microphone icon and speech bubble, or the digital assistant user interface, over a desktop containing a background, windows, and desktop icons);”
Missig and Velian are silent regarding “in response to receiving the third user input, cease to display the response affordance and the digital assistant indicator.”
Lorrain-Hale teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
while displaying the digital assistant user interface over the user interface (i.e. a tagging assistant 350 may be displayed alongside the content pane 320 [Lorrain-Hale 0038, Fig. 3C] note: element 350 is at least partially overlaying content pane 320), receive a third user input (i.e. tagging assistant may be closed by selecting a button 334 [Lorrain-Hale 0038] note: tagging assistant is displayed alongside the content pane.  Element 350 corresponds to a digital assistant affordance, and elements to its right are part of the response affordance.  Element 334 is a part of the response affordance) corresponding to a selection…; and 
in response to receiving the third user input, cease to display the response affordance and the digital assistant indicator (i.e. tagging assistant may be closed by selecting a button 334 [Lorrain-Hale 0038] note: when tagging assistant is closed, any associated speech bubbles will also be closed).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Missig and Velian to include the feature of having the ability to use an input to cancel an overlaying UI as disclosed by Lorrain-Hale.  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig, in view of Velian, in view of Kudurshian.
Claim 12:  Missig and Velian teach all the limitations of claim 1, above.  Missig and Velian are silent regarding “wherein updating the display of the user interface at the third portion includes scrolling a content of the user interface.”
Kudurshian teaches “wherein updating the display of the user interface at the third portion includes scrolling a content of the user interface (i.e. Affordance 827 enables scrolling within user interface 826 such that the user can view the entire content (e.g., multiple notifications) within user interface 826 [Kudurshian 0265, Fig. 8C])”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Missig and Velian to include the feature of having the ability to scroll content as disclosed by Kudurshian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “reducing the cumbersomeness of searching objects or information, enabling efficient object management, maintaining continuity between tasks performed at the user device and at another electronic device, and reducing the user's manual effort in adjusting system configurations [Kudurshian 0041].”

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig, in view of Velian, in view of Lorrain-Hale, in view of Screen captures from YouTube video clip entitled “Everything the Google Nest Hub Can Do”, uploaded November 12, 2018 by user “Tech With Brett,” (hereinafter “Brett”).
Claim 19:  Missig, Velian, and Lorrain-Hale teach all the limitations of claim 11, above.  Missig, Velian, and Lorrain-Hale are silent regarding “wherein the third user input corresponding to the selection of the response affordance includes a swipe gesture performed on the response affordance.”
Brett teaches “wherein the third user input corresponding to the selection of the response affordance includes a swipe gesture performed on the response affordance (Tech with Brett Fig. 1-3 show dismissing a response affordance with a swipe from the left side of the response affordance.  Fig. 5-11 show a second example with Fig. 5-6 showing a digital assistant indicator of dots on the upper left corner, Fig. 7 a response affordance, Fig. 8 a bar on the left side indicating the left side is swipable.  Fig. 9-11 show the user swiping the left side to dismiss the response affordance.  Fig. 12-13 show a third example.  Fig. 12 shows a voice initiated shopping search, “order a new Chromecast.”  Fig. 13 shows the response affordance of shopping options, as well as the left bar indicating the left side is swipable to dismiss).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Missig, Velian, and Lorrain-Hale to include the feature of having the ability to swipe to dismiss on a digital assistant’s response element as disclosed by Brett.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to quickly and efficiently navigate or dismiss between a user interface and a digital assistant user interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to virtual assistants, home screens, and their UI's.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171